            A             B         C             D            E          F           G             H                  I                      J    K
                   County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
     County Name   Precinct                                                     Commissioner
1
                   1258       013           030          067         DOUG       4              Active   American Indian or Alaskan     Female      6
2    DOUGLAS
                   1258       013           030          067         DOUG       4              Active   American Indian or Alaskan     Male        8
3    DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Asian or Pacific Islander      Female      63
4    DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Asian or Pacific Islander      Male        57
5    DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Black not of Hispanic Origin   Female     1403
6    DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Black not of Hispanic Origin   Male       1040
7    DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Black not of Hispanic Origin   Unknown     4
8    DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Hispanic                       Female     154
9    DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Hispanic                       Male       153
10   DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Other                          Female      75
11   DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Other                          Male        57
12   DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Unknown                        Female     343
13   DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Unknown                        Male       312
14   DOUGLAS
                   1258       013           030          067         DOUG       4              Active   Unknown                        Unknown     5
15   DOUGLAS
                   1258       013           030          067         DOUG       4              Active   White not of Hispanic Origin   Female     1615
16   DOUGLAS
                   1258       013           030          067         DOUG       4              Active   White not of Hispanic Origin   Male       1436
17   DOUGLAS
                   1258       013           030          067         DOUG       4              Active   White not of Hispanic Origin   Unknown     2
18   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   American Indian or Alaskan     Female      8
19   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   American Indian or Alaskan     Male        2
20   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   Asian or Pacific Islander      Female      8
21   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   Asian or Pacific Islander      Male        11
22   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   Black not of Hispanic Origin   Female     445
23   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   Black not of Hispanic Origin   Male       362
24   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   Hispanic                       Female      51
25   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   Hispanic                       Male        52
26   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   Other                          Female      24
27   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   Other                          Male        9
28   DOUGLAS
            A             B         C             D            E          F           G             H                  I                      J    K
                   County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
     County Name   Precinct                                                     Commissioner
1
                   1259       013           035          067         DOUG       4              Active   Unknown                        Female      91
29   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   Unknown                        Male        88
30   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   Unknown                        Unknown     5
31   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   White not of Hispanic Origin   Female     384
32   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   White not of Hispanic Origin   Male       361
33   DOUGLAS
                   1259       013           035          067         DOUG       4              Active   White not of Hispanic Origin   Unknown     2
34   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   American Indian or Alaskan     Female      9
35   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   American Indian or Alaskan     Male        10
36   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Asian or Pacific Islander      Female      14
37   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Asian or Pacific Islander      Male        9
38   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Asian or Pacific Islander      Unknown     1
39   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Black not of Hispanic Origin   Female     389
40   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Black not of Hispanic Origin   Male       339
41   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Black not of Hispanic Origin   Unknown     2
42   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Hispanic                       Female      35
43   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Hispanic                       Male        42
44   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Other                          Female      27
45   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Other                          Male        28
46   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Unknown                        Female     174
47   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Unknown                        Male       197
48   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   Unknown                        Unknown     2
49   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   White not of Hispanic Origin   Female     1832
50   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   White not of Hispanic Origin   Male       1762
51   DOUGLAS
                   1260       013           030          068         DOUG       4              Active   White not of Hispanic Origin   Unknown     5
52   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   American Indian or Alaskan     Female      4
53   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   American Indian or Alaskan     Male        8
54   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Asian or Pacific Islander      Female      23
55   DOUGLAS
            A             B         C             D            E          F           G             H                  I                      J    K
                   County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
     County Name   Precinct                                                     Commissioner
1
                   1270       013           035          061         DOUG       2              Active   Asian or Pacific Islander      Male        22
56   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Black not of Hispanic Origin   Female     1531
57   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Black not of Hispanic Origin   Male       1234
58   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Black not of Hispanic Origin   Unknown     2
59   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Hispanic                       Female      95
60   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Hispanic                       Male        67
61   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Hispanic                       Unknown     1
62   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Other                          Female      70
63   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Other                          Male        47
64   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Unknown                        Female     257
65   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Unknown                        Male       215
66   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   Unknown                        Unknown     5
67   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   White not of Hispanic Origin   Female     272
68   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   White not of Hispanic Origin   Male       254
69   DOUGLAS
                   1270       013           035          061         DOUG       2              Active   White not of Hispanic Origin   Unknown     1
70   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   American Indian or Alaskan     Female      3
71   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   American Indian or Alaskan     Male        4
72   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   Asian or Pacific Islander      Female      18
73   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   Asian or Pacific Islander      Male        17
74   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   Black not of Hispanic Origin   Female     251
75   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   Black not of Hispanic Origin   Male       218
76   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   Black not of Hispanic Origin   Unknown     1
77   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   Hispanic                       Female      47
78   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   Hispanic                       Male        41
79   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   Other                          Female      33
80   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   Other                          Male        24
81   DOUGLAS
                   1271       013           030          067         DOUG       4              Active   Unknown                        Female     124
82   DOUGLAS
             A             B         C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    1271       013           030          067         DOUG       4              Active   Unknown                        Male       141
83    DOUGLAS
                    1271       013           030          067         DOUG       4              Active   White not of Hispanic Origin   Female     1549
84    DOUGLAS
                    1271       013           030          067         DOUG       4              Active   White not of Hispanic Origin   Male       1438
85    DOUGLAS
                    1271       013           030          067         DOUG       4              Active   White not of Hispanic Origin   Unknown     4
86    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   American Indian or Alaskan     Female      4
87    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   American Indian or Alaskan     Male        9
88    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Asian or Pacific Islander      Female      23
89    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Asian or Pacific Islander      Male        15
90    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Black not of Hispanic Origin   Female     844
91    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Black not of Hispanic Origin   Male       617
92    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Black not of Hispanic Origin   Unknown     3
93    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Hispanic                       Female     126
94    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Hispanic                       Male       104
95    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Other                          Female      67
96    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Other                          Male        50
97    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Unknown                        Female     210
98    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Unknown                        Male       225
99    DOUGLAS
                    1272       013           030          067         DOUG       3              Active   Unknown                        Unknown     3
100   DOUGLAS
                    1272       013           030          067         DOUG       3              Active   White not of Hispanic Origin   Female     1615
101   DOUGLAS
                    1272       013           030          067         DOUG       3              Active   White not of Hispanic Origin   Male       1517
102   DOUGLAS
                    1272       013           030          067         DOUG       3              Active   White not of Hispanic Origin   Unknown     3
103   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   American Indian or Alaskan     Female      8
104   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   American Indian or Alaskan     Male        5
105   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Asian or Pacific Islander      Female      21
106   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Asian or Pacific Islander      Male        11
107   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Asian or Pacific Islander      Unknown     1
108   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Black not of Hispanic Origin   Female     833
109   DOUGLAS
             A             B         C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    1273       013           035          061         DOUG       1              Active   Black not of Hispanic Origin   Male       609
110   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Black not of Hispanic Origin   Unknown     5
111   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Hispanic                       Female     123
112   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Hispanic                       Male       118
113   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Hispanic                       Unknown     1
114   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Other                          Female      36
115   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Other                          Male        32
116   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Unknown                        Female     203
117   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Unknown                        Male       172
118   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   Unknown                        Unknown     2
119   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   White not of Hispanic Origin   Female     888
120   DOUGLAS
                    1273       013           035          061         DOUG       1              Active   White not of Hispanic Origin   Male       761
121   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   American Indian or Alaskan     Female      2
122   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   American Indian or Alaskan     Male        4
123   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Asian or Pacific Islander      Female      6
124   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Asian or Pacific Islander      Male        3
125   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Black not of Hispanic Origin   Female     337
126   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Black not of Hispanic Origin   Male       291
127   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Black not of Hispanic Origin   Unknown     1
128   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Hispanic                       Female      67
129   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Hispanic                       Male        65
130   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Other                          Female      18
131   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Other                          Male        21
132   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Unknown                        Female      89
133   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Unknown                        Male        87
134   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   Unknown                        Unknown     1
135   DOUGLAS
                    1274       013           035          061         DOUG       1              Active   White not of Hispanic Origin   Female     510
136   DOUGLAS
             A             B         C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    1274       013           035          061         DOUG       1              Active   White not of Hispanic Origin   Male       446
137   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   American Indian or Alaskan     Female      7
138   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   American Indian or Alaskan     Male        11
139   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Asian or Pacific Islander      Female      29
140   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Asian or Pacific Islander      Male        20
141   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Black not of Hispanic Origin   Female     2194
142   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Black not of Hispanic Origin   Male       1618
143   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Black not of Hispanic Origin   Unknown     5
144   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Hispanic                       Female     113
145   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Hispanic                       Male        99
146   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Other                          Female      99
147   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Other                          Male        73
148   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Unknown                        Female     311
149   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Unknown                        Male       278
150   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   Unknown                        Unknown     4
151   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   White not of Hispanic Origin   Female     599
152   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   White not of Hispanic Origin   Male       546
153   DOUGLAS
                    1275       013           035          061         DOUG       2              Active   White not of Hispanic Origin   Unknown     1
154   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   American Indian or Alaskan     Female      2
155   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   American Indian or Alaskan     Male        1
156   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   Asian or Pacific Islander      Female      21
157   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   Asian or Pacific Islander      Male        7
158   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Female     682
159   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Male       501
160   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Unknown     3
161   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   Hispanic                       Female     105
162   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   Hispanic                       Male       108
163   DOUGLAS
             A             B         C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    1276       013           035          062         DOUG       2              Active   Other                          Female      45
164   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   Other                          Male        33
165   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   Unknown                        Female     125
166   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   Unknown                        Male       156
167   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   Unknown                        Unknown     1
168   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   White not of Hispanic Origin   Female     647
169   DOUGLAS
                    1276       013           035          062         DOUG       2              Active   White not of Hispanic Origin   Male       579
170   DOUGLAS
                    729        013           035          066         DOUG       1              Active   American Indian or Alaskan     Female      7
171   DOUGLAS
                    729        013           035          066         DOUG       1              Active   American Indian or Alaskan     Male        7
172   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Asian or Pacific Islander      Female      12
173   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Asian or Pacific Islander      Male        8
174   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Black not of Hispanic Origin   Female     2320
175   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Black not of Hispanic Origin   Male       1570
176   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Black not of Hispanic Origin   Unknown     3
177   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Hispanic                       Female     114
178   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Hispanic                       Male        67
179   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Other                          Female      89
180   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Other                          Male        58
181   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Other                          Unknown     1
182   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Unknown                        Female     310
183   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Unknown                        Male       257
184   DOUGLAS
                    729        013           035          066         DOUG       1              Active   Unknown                        Unknown     4
185   DOUGLAS
                    729        013           035          066         DOUG       1              Active   White not of Hispanic Origin   Female     427
186   DOUGLAS
                    729        013           035          066         DOUG       1              Active   White not of Hispanic Origin   Male       356
187   DOUGLAS
                    729        013           035          066         DOUG       1              Active   White not of Hispanic Origin   Unknown     2
188   DOUGLAS
                    730        013           035          066         DOUG       1              Active   American Indian or Alaskan     Female      5
189   DOUGLAS
                    730        013           035          066         DOUG       1              Active   American Indian or Alaskan     Male        7
190   DOUGLAS
             A            B          C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    730        013           035          066         DOUG       1              Active   Asian or Pacific Islander      Female      24
191   DOUGLAS
                    730        013           035          066         DOUG       1              Active   Asian or Pacific Islander      Male        27
192   DOUGLAS
                    730        013           035          066         DOUG       1              Active   Black not of Hispanic Origin   Female     1715
193   DOUGLAS
                    730        013           035          066         DOUG       1              Active   Black not of Hispanic Origin   Male       1130
194   DOUGLAS
                    730        013           035          066         DOUG       1              Active   Black not of Hispanic Origin   Unknown     4
195   DOUGLAS
                    730        013           035          066         DOUG       1              Active   Hispanic                       Female     105
196   DOUGLAS
                    730        013           035          066         DOUG       1              Active   Hispanic                       Male        92
197   DOUGLAS
                    730        013           035          066         DOUG       1              Active   Other                          Female      96
198   DOUGLAS
                    730        013           035          066         DOUG       1              Active   Other                          Male        62
199   DOUGLAS
                    730        013           035          066         DOUG       1              Active   Unknown                        Female     319
200   DOUGLAS
                    730        013           035          066         DOUG       1              Active   Unknown                        Male       261
201   DOUGLAS
                    730        013           035          066         DOUG       1              Active   Unknown                        Unknown     3
202   DOUGLAS
                    730        013           035          066         DOUG       1              Active   White not of Hispanic Origin   Female     1008
203   DOUGLAS
                    730        013           035          066         DOUG       1              Active   White not of Hispanic Origin   Male       815
204   DOUGLAS
                    730        013           035          066         DOUG       1              Active   White not of Hispanic Origin   Unknown     1
205   DOUGLAS
                    731        013           035          062         DOUG       1              Active   American Indian or Alaskan     Female      4
206   DOUGLAS
                    731        013           035          062         DOUG       1              Active   American Indian or Alaskan     Male        5
207   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Asian or Pacific Islander      Female      24
208   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Asian or Pacific Islander      Male        16
209   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Asian or Pacific Islander      Unknown     1
210   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Black not of Hispanic Origin   Female     648
211   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Black not of Hispanic Origin   Male       508
212   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Black not of Hispanic Origin   Unknown     5
213   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Hispanic                       Female      65
214   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Hispanic                       Male        72
215   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Other                          Female      36
216   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Other                          Male        35
217   DOUGLAS
             A            B          C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    731        013           035          062         DOUG       1              Active   Other                          Unknown     1
218   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Unknown                        Female     154
219   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Unknown                        Male       179
220   DOUGLAS
                    731        013           035          062         DOUG       1              Active   Unknown                        Unknown     1
221   DOUGLAS
                    731        013           035          062         DOUG       1              Active   White not of Hispanic Origin   Female     894
222   DOUGLAS
                    731        013           035          062         DOUG       1              Active   White not of Hispanic Origin   Male       825
223   DOUGLAS
                    732        013           035          066         DOUG       1              Active   American Indian or Alaskan     Female      8
224   DOUGLAS
                    732        013           035          066         DOUG       1              Active   American Indian or Alaskan     Male        3
225   DOUGLAS
                    732        013           035          066         DOUG       1              Active   Asian or Pacific Islander      Female      6
226   DOUGLAS
                    732        013           035          066         DOUG       1              Active   Asian or Pacific Islander      Male        4
227   DOUGLAS
                    732        013           035          066         DOUG       1              Active   Black not of Hispanic Origin   Female     1335
228   DOUGLAS
                    732        013           035          066         DOUG       1              Active   Black not of Hispanic Origin   Male       949
229   DOUGLAS
                    732        013           035          066         DOUG       1              Active   Black not of Hispanic Origin   Unknown     7
230   DOUGLAS
                    732        013           035          066         DOUG       1              Active   Hispanic                       Female      67
231   DOUGLAS
                    732        013           035          066         DOUG       1              Active   Hispanic                       Male        45
232   DOUGLAS
                    732        013           035          066         DOUG       1              Active   Other                          Female      44
233   DOUGLAS
                    732        013           035          066         DOUG       1              Active   Other                          Male        33
234   DOUGLAS
                    732        013           035          066         DOUG       1              Active   Unknown                        Female     158
235   DOUGLAS
                    732        013           035          066         DOUG       1              Active   Unknown                        Male       143
236   DOUGLAS
                    732        013           035          066         DOUG       1              Active   White not of Hispanic Origin   Female     233
237   DOUGLAS
                    732        013           035          066         DOUG       1              Active   White not of Hispanic Origin   Male       176
238   DOUGLAS
                    732        013           035          066         DOUG       1              Active   White not of Hispanic Origin   Unknown     2
239   DOUGLAS
                    733        013           035          066         DOUG       4              Active   American Indian or Alaskan     Female      7
240   DOUGLAS
                    733        013           035          066         DOUG       4              Active   American Indian or Alaskan     Male        6
241   DOUGLAS
                    733        013           035          066         DOUG       4              Active   Asian or Pacific Islander      Female      21
242   DOUGLAS
                    733        013           035          066         DOUG       4              Active   Asian or Pacific Islander      Male        12
243   DOUGLAS
                    733        013           035          066         DOUG       4              Active   Black not of Hispanic Origin   Female     822
244   DOUGLAS
             A            B          C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    733        013           035          066         DOUG       4              Active   Black not of Hispanic Origin   Male       612
245   DOUGLAS
                    733        013           035          066         DOUG       4              Active   Black not of Hispanic Origin   Unknown     3
246   DOUGLAS
                    733        013           035          066         DOUG       4              Active   Hispanic                       Female      69
247   DOUGLAS
                    733        013           035          066         DOUG       4              Active   Hispanic                       Male        60
248   DOUGLAS
                    733        013           035          066         DOUG       4              Active   Other                          Female      46
249   DOUGLAS
                    733        013           035          066         DOUG       4              Active   Other                          Male        34
250   DOUGLAS
                    733        013           035          066         DOUG       4              Active   Unknown                        Female     187
251   DOUGLAS
                    733        013           035          066         DOUG       4              Active   Unknown                        Male       147
252   DOUGLAS
                    733        013           035          066         DOUG       4              Active   Unknown                        Unknown     2
253   DOUGLAS
                    733        013           035          066         DOUG       4              Active   White not of Hispanic Origin   Female     490
254   DOUGLAS
                    733        013           035          066         DOUG       4              Active   White not of Hispanic Origin   Male       457
255   DOUGLAS
                    733        013           035          066         DOUG       4              Active   White not of Hispanic Origin   Unknown     2
256   DOUGLAS
                    734        013           030          067         DOUG       4              Active   American Indian or Alaskan     Female      5
257   DOUGLAS
                    734        013           030          067         DOUG       4              Active   American Indian or Alaskan     Male        2
258   DOUGLAS
                    734        013           030          067         DOUG       4              Active   Asian or Pacific Islander      Female      12
259   DOUGLAS
                    734        013           030          067         DOUG       4              Active   Asian or Pacific Islander      Male        10
260   DOUGLAS
                    734        013           030          067         DOUG       4              Active   Black not of Hispanic Origin   Female     430
261   DOUGLAS
                    734        013           030          067         DOUG       4              Active   Black not of Hispanic Origin   Male       346
262   DOUGLAS
                    734        013           030          067         DOUG       4              Active   Hispanic                       Female      45
263   DOUGLAS
                    734        013           030          067         DOUG       4              Active   Hispanic                       Male        56
264   DOUGLAS
                    734        013           030          067         DOUG       4              Active   Other                          Female      30
265   DOUGLAS
                    734        013           030          067         DOUG       4              Active   Other                          Male        25
266   DOUGLAS
                    734        013           030          067         DOUG       4              Active   Unknown                        Female     132
267   DOUGLAS
                    734        013           030          067         DOUG       4              Active   Unknown                        Male       117
268   DOUGLAS
                    734        013           030          067         DOUG       4              Active   White not of Hispanic Origin   Female     776
269   DOUGLAS
                    734        013           030          067         DOUG       4              Active   White not of Hispanic Origin   Male       704
270   DOUGLAS
                    734        013           030          067         DOUG       4              Active   White not of Hispanic Origin   Unknown     3
271   DOUGLAS
             A             B         C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    735        013           030          067         DOUG       3              Active   American Indian or Alaskan     Female      2
272   DOUGLAS
                    735        013           030          067         DOUG       3              Active   American Indian or Alaskan     Male        3
273   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Asian or Pacific Islander      Female      22
274   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Asian or Pacific Islander      Male        9
275   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Black not of Hispanic Origin   Female     525
276   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Black not of Hispanic Origin   Male       447
277   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Black not of Hispanic Origin   Unknown     4
278   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Hispanic                       Female     109
279   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Hispanic                       Male        81
280   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Hispanic                       Unknown     1
281   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Other                          Female      48
282   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Other                          Male        35
283   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Unknown                        Female     163
284   DOUGLAS
                    735        013           030          067         DOUG       3              Active   Unknown                        Male       182
285   DOUGLAS
                    735        013           030          067         DOUG       3              Active   White not of Hispanic Origin   Female     1184
286   DOUGLAS
                    735        013           030          067         DOUG       3              Active   White not of Hispanic Origin   Male       1059
287   DOUGLAS
                    735        013           030          067         DOUG       3              Active   White not of Hispanic Origin   Unknown     3
288   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   American Indian or Alaskan     Female      5
289   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   American Indian or Alaskan     Male        3
290   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Asian or Pacific Islander      Female      30
291   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Asian or Pacific Islander      Male        35
292   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Black not of Hispanic Origin   Female     1151
293   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Black not of Hispanic Origin   Male       997
294   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Black not of Hispanic Origin   Unknown     2
295   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Hispanic                       Female      75
296   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Hispanic                       Male        70
297   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Other                          Female      61
298   DOUGLAS
             A             B         C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    736N       013           035          066         DOUG       3              Active   Other                          Male        45
299   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Other                          Unknown     1
300   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Unknown                        Female     229
301   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Unknown                        Male       177
302   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   Unknown                        Unknown     4
303   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   White not of Hispanic Origin   Female     582
304   DOUGLAS
                    736N       013           035          066         DOUG       3              Active   White not of Hispanic Origin   Male       537
305   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   American Indian or Alaskan     Female      10
306   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   American Indian or Alaskan     Male        3
307   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Asian or Pacific Islander      Female      48
308   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Asian or Pacific Islander      Male        45
309   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Black not of Hispanic Origin   Female     1879
310   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Black not of Hispanic Origin   Male       1467
311   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Black not of Hispanic Origin   Unknown     10
312   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Hispanic                       Female     136
313   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Hispanic                       Male        99
314   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Other                          Female      63
315   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Other                          Male        57
316   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Unknown                        Female     373
317   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Unknown                        Male       315
318   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   Unknown                        Unknown     5
319   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   White not of Hispanic Origin   Female     951
320   DOUGLAS
                    736S       013           035          065         DOUG       3              Active   White not of Hispanic Origin   Male       863
321   DOUGLAS
                    737        013           035          062         DOUG       2              Active   Asian or Pacific Islander      Female      2
322   DOUGLAS
                    737        013           035          062         DOUG       2              Active   Asian or Pacific Islander      Male        2
323   DOUGLAS
                    737        013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Female     129
324   DOUGLAS
                    737        013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Male       105
325   DOUGLAS
             A            B          C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    737        013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Unknown     1
326   DOUGLAS
                    737        013           035          062         DOUG       2              Active   Hispanic                       Female      22
327   DOUGLAS
                    737        013           035          062         DOUG       2              Active   Hispanic                       Male        19
328   DOUGLAS
                    737        013           035          062         DOUG       2              Active   Other                          Female      13
329   DOUGLAS
                    737        013           035          062         DOUG       2              Active   Other                          Male        4
330   DOUGLAS
                    737        013           035          062         DOUG       2              Active   Unknown                        Female      29
331   DOUGLAS
                    737        013           035          062         DOUG       2              Active   Unknown                        Male        38
332   DOUGLAS
                    737        013           035          062         DOUG       2              Active   White not of Hispanic Origin   Female     195
333   DOUGLAS
                    737        013           035          062         DOUG       2              Active   White not of Hispanic Origin   Male       162
334   DOUGLAS
                    737        013           035          066         DOUG       2              Active   American Indian or Alaskan     Female      4
335   DOUGLAS
                    737        013           035          066         DOUG       2              Active   American Indian or Alaskan     Male        4
336   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Asian or Pacific Islander      Female      33
337   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Asian or Pacific Islander      Male        32
338   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Black not of Hispanic Origin   Female     1052
339   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Black not of Hispanic Origin   Male       885
340   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Hispanic                       Female      84
341   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Hispanic                       Male        66
342   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Hispanic                       Unknown     1
343   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Other                          Female      50
344   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Other                          Male        35
345   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Other                          Unknown     1
346   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Unknown                        Female     182
347   DOUGLAS
                    737        013           035          066         DOUG       2              Active   Unknown                        Male       156
348   DOUGLAS
                    737        013           035          066         DOUG       2              Active   White not of Hispanic Origin   Female     378
349   DOUGLAS
                    737        013           035          066         DOUG       2              Active   White not of Hispanic Origin   Male       327
350   DOUGLAS
                    737        013           035          066         DOUG       2              Active   White not of Hispanic Origin   Unknown     2
351   DOUGLAS
                    738        013           035          066         DOUG       4              Active   American Indian or Alaskan     Female      5
352   DOUGLAS
             A            B          C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    738        013           035          066         DOUG       4              Active   American Indian or Alaskan     Male        5
353   DOUGLAS
                    738        013           035          066         DOUG       4              Active   Asian or Pacific Islander      Female      11
354   DOUGLAS
                    738        013           035          066         DOUG       4              Active   Asian or Pacific Islander      Male        7
355   DOUGLAS
                    738        013           035          066         DOUG       4              Active   Black not of Hispanic Origin   Female     412
356   DOUGLAS
                    738        013           035          066         DOUG       4              Active   Black not of Hispanic Origin   Male       298
357   DOUGLAS
                    738        013           035          066         DOUG       4              Active   Hispanic                       Female      40
358   DOUGLAS
                    738        013           035          066         DOUG       4              Active   Hispanic                       Male        47
359   DOUGLAS
                    738        013           035          066         DOUG       4              Active   Other                          Female      25
360   DOUGLAS
                    738        013           035          066         DOUG       4              Active   Other                          Male        17
361   DOUGLAS
                    738        013           035          066         DOUG       4              Active   Unknown                        Female     123
362   DOUGLAS
                    738        013           035          066         DOUG       4              Active   Unknown                        Male        95
363   DOUGLAS
                    738        013           035          066         DOUG       4              Active   Unknown                        Unknown     3
364   DOUGLAS
                    738        013           035          066         DOUG       4              Active   White not of Hispanic Origin   Female     635
365   DOUGLAS
                    738        013           035          066         DOUG       4              Active   White not of Hispanic Origin   Male       528
366   DOUGLAS
                    739        013           035          066         DOUG       3              Active   American Indian or Alaskan     Female      3
367   DOUGLAS
                    739        013           035          066         DOUG       3              Active   American Indian or Alaskan     Male        2
368   DOUGLAS
                    739        013           035          066         DOUG       3              Active   Asian or Pacific Islander      Female      66
369   DOUGLAS
                    739        013           035          066         DOUG       3              Active   Asian or Pacific Islander      Male        67
370   DOUGLAS
                    739        013           035          066         DOUG       3              Active   Black not of Hispanic Origin   Female     984
371   DOUGLAS
                    739        013           035          066         DOUG       3              Active   Black not of Hispanic Origin   Male       831
372   DOUGLAS
                    739        013           035          066         DOUG       3              Active   Hispanic                       Female      75
373   DOUGLAS
                    739        013           035          066         DOUG       3              Active   Hispanic                       Male        61
374   DOUGLAS
                    739        013           035          066         DOUG       3              Active   Other                          Female      61
375   DOUGLAS
                    739        013           035          066         DOUG       3              Active   Other                          Male        37
376   DOUGLAS
                    739        013           035          066         DOUG       3              Active   Unknown                        Female     209
377   DOUGLAS
                    739        013           035          066         DOUG       3              Active   Unknown                        Male       181
378   DOUGLAS
                    739        013           035          066         DOUG       3              Active   Unknown                        Unknown     3
379   DOUGLAS
             A            B          C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    739        013           035          066         DOUG       3              Active   White not of Hispanic Origin   Female     772
380   DOUGLAS
                    739        013           035          066         DOUG       3              Active   White not of Hispanic Origin   Male       764
381   DOUGLAS
                    739        013           035          066         DOUG       3              Active   White not of Hispanic Origin   Unknown     4
382   DOUGLAS
                    740        013           035          066         DOUG       3              Active   American Indian or Alaskan     Female      2
383   DOUGLAS
                    740        013           035          066         DOUG       3              Active   American Indian or Alaskan     Male        6
384   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Asian or Pacific Islander      Female      16
385   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Asian or Pacific Islander      Male        15
386   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Black not of Hispanic Origin   Female     534
387   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Black not of Hispanic Origin   Male       467
388   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Black not of Hispanic Origin   Unknown     4
389   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Hispanic                       Female      40
390   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Hispanic                       Male        34
391   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Hispanic                       Unknown     1
392   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Other                          Female      26
393   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Other                          Male        24
394   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Unknown                        Female     115
395   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Unknown                        Male       120
396   DOUGLAS
                    740        013           035          066         DOUG       3              Active   Unknown                        Unknown     1
397   DOUGLAS
                    740        013           035          066         DOUG       3              Active   White not of Hispanic Origin   Female     575
398   DOUGLAS
                    740        013           035          066         DOUG       3              Active   White not of Hispanic Origin   Male       491
399   DOUGLAS
                    740        013           035          066         DOUG       3              Active   White not of Hispanic Origin   Unknown     1
400   DOUGLAS
                    784        013           035          062         DOUG       2              Active   American Indian or Alaskan     Female      3
401   DOUGLAS
                    784        013           035          062         DOUG       2              Active   American Indian or Alaskan     Male        7
402   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Asian or Pacific Islander      Female      16
403   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Asian or Pacific Islander      Male        12
404   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Female     1269
405   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Male       1064
406   DOUGLAS
             A            B          C             D            E          F           G             H                  I                      J    K
                    County     Congressional State Senate State House Judicial   County         Status   Race                           Gender     Total
      County Name   Precinct                                                     Commissioner
 1
                    784        013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Unknown     2
407   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Hispanic                       Female      71
408   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Hispanic                       Male        50
409   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Other                          Female      61
410   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Other                          Male        50
411   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Other                          Unknown     1
412   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Unknown                        Female     234
413   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Unknown                        Male       191
414   DOUGLAS
                    784        013           035          062         DOUG       2              Active   Unknown                        Unknown     4
415   DOUGLAS
                    784        013           035          062         DOUG       2              Active   White not of Hispanic Origin   Female     656
416   DOUGLAS
                    784        013           035          062         DOUG       2              Active   White not of Hispanic Origin   Male       644
417   DOUGLAS
                    785        013           035          062         DOUG       2              Active   American Indian or Alaskan     Female      1
418   DOUGLAS
                    785        013           035          062         DOUG       2              Active   American Indian or Alaskan     Male        7
419   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Asian or Pacific Islander      Female      11
420   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Asian or Pacific Islander      Male        9
421   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Female     1681
422   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Male       1256
423   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Black not of Hispanic Origin   Unknown     9
424   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Hispanic                       Female      59
425   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Hispanic                       Male        44
426   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Other                          Female      66
427   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Other                          Male        48
428   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Other                          Unknown     1
429   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Unknown                        Female     233
430   DOUGLAS
                    785        013           035          062         DOUG       2              Active   Unknown                        Male       215
431   DOUGLAS
                    785        013           035          062         DOUG       2              Active   White not of Hispanic Origin   Female     291
432   DOUGLAS
                    785        013           035          062         DOUG       2              Active   White not of Hispanic Origin   Male       287
433   DOUGLAS
             A            B          C            D            E           F           G             H          I                 J         K
                    County     Congressional State Senate State House Judicial   County         Status   Race                 Gender      Total
      County Name   Precinct                                                     Commissioner
 1

434                                                                                                                 GRAND TOTAL VOTERS:   101025
